Citation Nr: 1527985	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied a compensable rating for bilateral hearing loss disability, granted service connection for erectile dysfunction related to service-connected diabetes and awarded a noncompensable rating for that disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

The VBMS record reflects that the issues of entitlement to increased ratings for bilateral upper and lower extremity peripheral neuropathies have been raised by the record in the Veteran's VA form 21-526EZ filed in May 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable evaluation for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

At the May 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal of entitlement to a compensable evaluation for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to a compensable evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of entitlement to a compensable evaluation for erectile dysfunction during the Board hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and it is dismissed.


ORDER

The appeal of entitlement to a compensable evaluation for erectile dysfunction is dismissed.  


REMAND

The Veteran testified at the May 2015 hearing before the undersigned that his hearing loss had worsened in the years since his most recent VA audiology examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has potentially worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In his hearing testimony, the Veteran reported that his hearing loss had worsened, and he now has trouble in his daily activities including interacting with his family.  Particularly troubling to him is his difficulty hearing his grandchildren talk to him.  He also reported that he can no longer hear birds outside.  He would like to be able to enjoy outdoor activity and interact freely with his grandchildren, but feels inhibited by his present hearing loss.  As the Veteran's last VA examination was in April 2011, the Board finds that the Veteran should be given a new VA examination to determine the current severity of his bilateral hearing loss disability.  

As the Veteran also stated that he gets treatment from the Audie Murphy VA Medical Center, and that he has requested but not yet received hearing aids from VA, any updated VA treatment records related to hearing loss should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, it appears that the Veteran had filed for Social Security Administration (SSA) disability benefits which were denied.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA treatment records from the Audie Murphy VAMC and any other VA facility identified by the Veteran.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The VBMS/Virtual VA records should be made available for the examiner's review.  All indicated studies, specifically pure tone threshold and Maryland CNC testing, should be performed, and their results reported. 

The examiner should indicate the severity of the service-connected hearing loss, including any functional effects of the hearing loss.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  After taking any additional development action that is deemed warranted, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


